Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Request for Continued Examination filed 11/18/2020 has been entered.  Claims 1, 6-7, 11, 15-16 and 19 were amended.  Claims 4-5, 13-14 and 20 were cancelled.  Claims 1-3, 6-12 and 15-19 are presented for examination.

Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. 
On page 8, first paragraph, Applicant argues that Benisty, in view of Morgan in further view of Chung fail to disclose “the determination and balancing of workloads in a memory system using an execution log”.  Examiner respectfully disagrees.  Claim 1 is rejected by Benisty, Morgan, Chung and Smith as shown below.
Applicant argues that Benisty is limited to write aggregation using a host memory buffer and determining whether the data has aggregated to a threshold amount.  Benisty is cited to teach a memory system with media and a controller as shown in the §103 rejection below.  Benisty’s data management with threshold amounts opens the way for improvements to memory system workload allocations.   As shown in the §103 rejection below, Benisty is cited for teaching the claim aspects of media and controller to process requests from a host system to store or retrieve data (Benisty [0023]).  Applicant argues that Benisty teaches read and write to non-volatile memory.  Examiner agrees.  Benisty’s read and write to non-volatile memory teach the claim limitation “to store data in the media or retrieve data from the media.”

On page 8, second ¶, Applicant argues that Morgan fails to remedy the shortcomings of Benisty.  Morgan is cited for teaching the claim aspects of: analyzes records in an execution log and identifies idle time slots (Morgan [0032], [0030], [0036]).  The limitation “analyzes activity record in an execution log” reasonably means the activity history is analyzed (reviewed).  Morgan teaches accessing and tracking usage history data which includes processors (Morgan [0032] In aspects, the deployment engine 140 can access, update, store and track a set of usage history data 148 that reflects the consumption by the user of their subscribed resources in the default deployment of the user.)  Applicant argues that Morgan permits the user’s workloads to be shifted.  Examiner agrees. Morgan’s shifting of user workloads teaches the claim aspects of “adjusts a configuration of the controller to direct tasks from one or more second processors to the one or more first processors.”
Chung is used to teach “identifies … fewer idle times slots in the time period …” as shown in the claim rejection below.  Chung teaches the limitation with a rank mechanism (which determines fewer) of idle threads during a time period (Chung [0057], [0062] and [0090]).
Examiner’s calls to Attorney John Ward, #40,216 on Nov 16 and 18 to discuss the AFCP 2.0 filed on 10/19/2020 were not returned.  The AFCP 2.0 was superseded by the filing of the Request for Continued Examination on 11/18/2020.

Claim Objections
Claims 1, 11 and 19 are objected to because of the following informalities:  
Claim 1 recites “identifies idle time slots within the time period during which time slots one or more first processors” and should recite “identifies idle time slots within the time period during which time slots of one or more first processors” 
of one or more first processors”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, 11-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (2018/0018101) in view of Morgan (2012/0131594) in view of Chung (2011/0302586) in view of Smith (2013/0042123).

Regarding claim 1, Benisty teaches
a memory system, comprising: 
a set of media; and (Benisty [0023] FIG. 1A is a block diagram illustrating a non-volatile memory system 100. The non-volatile memory system 100 may include a controller 102 and non-volatile memory that may be made up of one or more non-volatile memory dies 104. As used herein, the term die refers to the set of non-volatile memory cells, and associated circuitry for managing the physical operation of those non-volatile memory cells, that are formed on a single semiconductor substrate. )
a controller having a plurality of processors, configured to perform tasks to process requests from a host system to store data in the media or retrieve data from the media; (Benisty, [0023] The 
Benisty teaches a flash manager (Benisty [0025] As used herein, a flash memory controller is a device that manages data stored on flash memory and communicates with a host, such as a computer or electronic device.) but does not teach wherein a workload manager analyzes activity records in an execution log for a time period, identifies idle time slots within the time period during which time slots one or more first processors in the plurality of processors are in idle, and adjusts a configuration of the controller to direct tasks from one or more second processors to the one or more first processors.  
However Morgan teaches wherein a workload manager analyzes activity records in an execution log for a time period, (Morgan [0032]  In aspects, the deployment engine 140 can access, update, store and track a set of usage history data 148 that reflects the consumption by the user of their subscribed resources in the default deployment of the user,) identifies idle time slots within the time period during which time slots one or more first processors in the plurality of processors are in idle, (Morgan, [0030] In embodiments as shown, the operator or provider of a set of host clouds 142 can track, deploy, and manage user workloads that are subscribed to the set of host clouds 142, including a set of local resources 166 such as processor, memory, storage, communications, operating system, application, and/or other resources based, located, and/or hosted in the respective clouds of the set of host clouds 142.  [0036] The set of local resources 166 in the set of host clouds 142 which are unreserved or unused can be recorded in the host resource matrix 172 as part of the set of available resources 156, and therefore available to be offered to the customer(s) or other user(s) of the set of host clouds 142 from the cloud operator of the set of host clouds 142. In aspects, the host resource matrix 172 can be updated on an hourly, daily, and/or other basis or schedule to reflect newly available and/or newly unavailable resources in the set of local resources 166 from which the operator of the set and adjusts a configuration of the controller to direct tasks from one or more second processors to the one or more first processors (Morgan, [0036] The set of local resources 166 in the set of host clouds 142 which are unreserved or unused can be recorded in the host resource matrix 172 as part of the set of available resources 156, and therefore available to be offered to the customer(s) or other user(s) of the set of host clouds 142 from the cloud operator of the set of host clouds 142. In aspects, the host resource matrix 172 can be updated on an hourly, daily, and/or other basis or schedule to reflect newly available and/or newly unavailable resources in the set of local resources 166 from which the operator of the set of host clouds 142 wishes to offer to host the set of predictive workloads 160 for the subject user or other entity. In aspects as described herein, the deployment engine 140 and/or other logic can analyze the host resource matrix 172 using the set of deployment criteria, the set of usage history data 148, and/or other data, filters, and/or logic to generate the set of dynamically generated subscription parameters 152 to permit migration or deployment of the set of predictive workloads 160 and/or other user workloads or consumption requirements to the set of host clouds 142, on a geographically staggered and/or otherwise managed basis.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Morgan’s workload controller to Benisty’s flash controller because doing so reduces wearing out memory thereby extending the useful life of the memory (Benisty, [0025] The flash memory controller can also perform various memory management functions, such as, but not limited to, wear leveling (distributing writes to avoid wearing out specific blocks of memory that would otherwise be repeatedly written to) and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused).)
the workload manager identifies the one or more second processors having fewer idle time slots in the time period than the one or more first processors.
However Chung teaches wherein the workload manager identifies the one or more second processors having fewer idle time slots in the time period than the one or more first processors (Chung [0057] As shown in FIG. 6, idle thread detector 410 may include an inactive core bit vector 600 that may include one or more bits 610-1, . . . 610-4 (collectively referred to herein as "bits 610"). [0058] Inactive core bit vector 600 may include hardware or a combination of hardware and software that may receive thread group information 450-1 and 450-2 from thread group receiver 400, may receive memory requests 460, and may receive a time period 620.
[0062] Rank mechanism 700 may receive bits 610 in one or more thread groups (e.g., as defined by thread group information 450-1 and 450-2) and threads (e.g., as defined by thread group information 450-1 and 450-2) associated with the one or more thread groups. For example, as shown in FIG. 7, rank mechanism 700 may receive (e.g., at the end of time period 620) bits 610-2 and 610-3 in a thread group (g) 720 and may receive threads 730 associated with thread group (g) 720. Rank mechanism 700 may determine a rank 740-1 of thread group (g) 720 based on bits 610-2 and 610-3 in thread group (g) 720. In one embodiment, rank mechanism 700 may determine rank 740-1 of thread group (g) 720 by adding values of bits 610-2 and 610-3 (e.g., which correspond to idle cores occupied by thread group (g) 720).
[0090] Returning to FIG. 13, process 1300 may include ranking the first and second groups based on the determined number of idle threads (block 1340).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chung’s idle detection count with Benisty-Morgan’s resource matrix because doing so improves memory scheduling (Chung, [0024] Systems and/or methods described herein may enable a memory controller of a device (e.g., a device with multi-core processors, such as a personal computer, a laptop computer, a tablet computer, a server device, a handheld or 
Benisty does not teach workload manager determines workloads of the plurality of processors based on percentages of idle time slots in the time period.
However Smith teaches wherein the workload manager determines workloads of the plurality of processors based on percentages of idle time slots in the time period (Smith, [0095] In step 901, the analysis engine retrieves a first plurality of metrics for each of a plurality of physical hosts available for executing a virtual machine, said first plurality of metrics including a first metric identifying a level of usage for each of the plurality of physical hosts during a predetermined time period.  [0106] In another embodiment, analysis engine 806 assigns a resource consumption score comprising one or more sub-scores, including scores assigned to, without limitation, a level of power utilization, a level of available CPU utilization, a level of available memory, and a level of available disk utilization, that are responsive to the retrieved pluralities of metrics. In yet another embodiment, a level of available utilization of a resource is adjusted based on an anticipated level of utilization by the virtual machine. For example, an initial level of available disk utilization may be identified as a percentage of total disk utilization available and then reduced by an amount of utilization used by the virtual machine in previous sessions. In some of these embodiments the anticipated level of utilization of a resource is determined in accordance with an amount of utilization used by the virtual machine during a historical time period.)  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a percentage utilization can be calculated for a different resource than disk utilization, such as for the CPU utilization.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Smith’s workload percentages with Benisty-Morgan-

Regarding claim 2, Benisty, Morgan, Chung and Smith teach
the memory system of claim 1, wherein the set of media includes a flash memory (Benisty, [0035] Non-volatile memory system 100 may be a flash memory based storage system that is either removable or imbedded within host device 300.)

Regarding claim 3, Benisty, Morgan, Chung and Smith teach
the memory system of claim 2, wherein the memory system is a solid state drive (Benisty, [0028] The storage module 200, in one embodiment, may be a solid state drive (SSD), such as found in portable computing devices, such as laptop computers and tablet computers and mobile phones.)

Claim 11 is a method claim for the system claim 1 and is rejected for the same reasons as claim 1.

Claim 12 is a method claim for the system claims 2 and 3 and is rejected for the same reasons as claims 2 and 3.

Regarding claim 6, Benisty, Morgan, Chung and Smith teach
the memory system of claim 1, wherein the workload manager balances idle time slots among the plurality of processors (Smith, [0111] In another embodiments, host recommendation service 802 selects a physical host for execution of the virtual machine such that on or more levels of available resources are distributed substantially evenly across a plurality of physical computing devices within a cloud computing environment in order to maximize the performance of each virtual machine.)

Regarding claim 7, Benisty, Morgan, Chung and Smith teach
the memory system of claim 1, wherein the workload manager reduces or eliminates a total idle time slots among the plurality of processors (Smith, [0111] In another embodiments, host recommendation service 802 selects a physical host for execution of the virtual machine such that on or more levels of available resources are distributed substantially evenly across a plurality of physical computing devices within a cloud computing environment in order to maximize the performance of each virtual machine.  EN: distribute evenly reduces idle time slots).

Regarding claim 9, Benisty, Morgan, Chung and Smith teach
the memory system of claim 7, wherein the workload manager adjusts the configuration by adding, in the one or more first processors, a running instance of a task manager that has a running instance in the one or more second processors (Chung, [0054] Per-core group ID register 500 may include hardware or a combination of hardware and software that may receive thread information 510 and group ID information 520 from, for example, an operating system of device 200. In one example, the operating system may generate thread information 510 (e.g., for coordinated thread scheduling) when executing threads of the same application together. Group ID information 520 may include group IDs of threads being executed on each core (e.g., each of cores 310). When the operating system schedules a particular thread on a core (e.g., one of cores 310), the operating system may update per-core group ID register 500 with a group ID of the particular thread (e.g., group ID information 520).)

Regarding claim 10, Benisty, Morgan, Chung and Smith teach
the memory system of claim 7, wherein the workload manager adjusts the configuration by changing a ratio for assigning tasks between a running instance of a task manager in the one or more first processors and a running instance of the task manager in the one or more second processors (Smith, [0111] In another embodiments, host recommendation service 802 selects a physical host for execution of the virtual machine such that on or more levels of available resources are distributed substantially evenly across a plurality of physical computing devices within a cloud computing environment in order to maximize the performance of each virtual machine.  EN: distribute evenly changes ratio).

Claims 15, 17 and 18 are method claims for the system claims 6, 9 and 10 and are rejected for the same reasons as 6, 9 and 10.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Benisty (2018/0018101) in view of Morgan (2012/0131594) in view of Chung (2011/0302586) in view of Smith (2013/0042123) in view of Banerjee (2005/0086359).

Regarding claim 8, Benisty, Morgan, Chung and Smith do not teach
wherein each of the processors has one or more running instances of task managers of different types; and the workload manager counts idle time slots of the running instances to estimate workloads of different types of tasks. 
wherein each of the processors has one or more running instances of task managers of different types; and the workload manager counts idle time slots of the running instances to estimate workloads of different types of tasks (Banerjee, [0056] The count is the number of idle threads during the sampling period. [0052] For each event type returned, the operating system compares the count with a maximum and minimum threshold number of threads and may dynamically allocate or deallocate threads within thread pool 78.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Banjeree’s idle counts with Benisty’s resource matrix because doing so improves the ability to meet the load needs (Banerjee, [0007] Accordingly, it would be advantageous to provide a method, system, and program for monitoring the number of idle threads over a period of time and the number of requests waiting to be serviced over a period of time, such that the number of threads in a pool can be dynamically increased or decreased within a defined range according to the current load needs of the server.)

Claim 16 is a method claim for the system claim 8 and is rejected for the same reasons as claim 8.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Benisty (2018/0018101) in view of Morgan (2012/0131594) in view of Chung (2011/0302586) in view of Banerjee (2005/0086359).

Regarding claim 19, Benisty teaches
a non-transitory computer storage medium storing instructions which, when executed by a memory system having a set of media and a controller having a plurality of processors, cause the memory system to perform a method, the method comprising: 
running instances of task managers of different types in the plurality of processors, each of the task manager configured to perform a type of tasks in processing requests from a host system to store data in the media or retrieve data from the media; (Benisty, [0025] The flash memory controller can also perform various memory management functions, such as, but not limited to, wear leveling (distributing writes to avoid wearing out specific blocks of memory that would otherwise be repeatedly written to) and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused). [0029] Hierarchical storage system 250 includes plural storage controllers 202 that control access to storage systems 204.)
Benisty does not teach analyzing activity records in an execution log for a time period, each of the activity records indicating whether a processor of the controller is in an idle state during a time slot in the time period.
However Morgan teaches analyzing activity records in an execution log for a time period, (Morgan [0032]  In aspects, the deployment engine 140 can access, update, store and track a set of usage history data 148 that reflects the consumption by the user of their subscribed resources in the default deployment of the user,) each of the activity records indicating whether a processor of the controller is in an idle state during a time slot in the time period; (Morgan, [0030] In embodiments as shown, the operator or provider of a set of host clouds 142 can track, deploy, and manage user workloads that are subscribed to the set of host clouds 142, including a set of local resources 166 such as processor, memory, storage, communications, operating system, application, and/or other resources based, located, and/or hosted in the respective clouds of the set of host clouds 142.  [0036] The set of local resources 166 in the set of host clouds 142 which are unreserved or unused can be recorded in the host resource matrix 172 as part of the set of available resources 156, and therefore available to be offered to the customer(s) or other user(s) of the set of host clouds 142 from the cloud operator of the set of host clouds 142. In aspects, the host resource matrix 172 can be updated on an hourly, daily, 
adjusting a configuration of the controller to direct tasks from the one or more second processors to the one or more first processors (Morgan, [0036] The set of local resources 166 in the set of host clouds 142 which are unreserved or unused can be recorded in the host resource matrix 172 as part of the set of available resources 156, and therefore available to be offered to the customer(s) or other user(s) of the set of host clouds 142 from the cloud operator of the set of host clouds 142. In aspects, the host resource matrix 172 can be updated on an hourly, daily, and/or other basis or schedule to reflect newly available and/or newly unavailable resources in the set of local resources 166 from which the operator of the set of host clouds 142 wishes to offer to host the set of predictive workloads 160 for the subject user or other entity. In aspects as described herein, the deployment engine 140 and/or other logic can analyze the host resource matrix 172 using the set of deployment criteria, the set of usage history data 148, and/or other data, filters, and/or logic to generate the set of dynamically generated subscription parameters 152 to permit migration or deployment of the set of predictive workloads 160 and/or other user workloads or consumption requirements to the set of host clouds 142, on a geographically staggered and/or otherwise managed basis.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied Morgan’s workload controller to Benisty’s flash controller because doing so reduces wearing out memory (Benisty, [0025] The flash memory controller can also perform various memory management functions, such as, but not limited to, wear leveling (distributing writes to avoid wearing out specific blocks of memory that would otherwise be repeatedly written to) and garbage collection (after a block is full, moving only the valid pages of data to a new block, so the full block can be erased and reused).)
identifying idle time slots within the time period during which time slots one or more first processors in the plurality of processors are in the idle state.
However Chung teaches identifying idle time slots within the time period during which time slots one or more first processors in the plurality of processors are in the idle state; (Chung [0057] As shown in FIG. 6, idle thread detector 410 may include an inactive core bit vector 600 that may include one or more bits 610-1, . . . 610-4 (collectively referred to herein as "bits 610"). [0058] Inactive core bit vector 600 may include hardware or a combination of hardware and software that may receive thread group information 450-1 and 450-2 from thread group receiver 400, may receive memory requests 460, and may receive a time period 620.)
identifying the one or more second processors having no idle time slots or having fewer idle time slots in the time period than the one or more first processors; and (Chung, [0062] Rank mechanism 700 may receive bits 610 in one or more thread groups (e.g., as defined by thread group information 450-1 and 450-2) and threads (e.g., as defined by thread group information 450-1 and 450-2) associated with the one or more thread groups. For example, as shown in FIG. 7, rank mechanism 700 may receive (e.g., at the end of time period 620) bits 610-2 and 610-3 in a thread group (g) 720 and may receive threads 730 associated with thread group (g) 720. Rank mechanism 700 may determine a rank 740-1 of thread group (g) 720 based on bits 610-2 and 610-3 in thread group (g) 720. In one embodiment, rank mechanism 700 may determine rank 740-1 of thread group (g) 720 by adding values of bits 610-2 and 610-3 (e.g., which correspond to idle cores occupied by thread group (g) 720).)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chung’s idle detection count with Benisty-Morgan’s idle resource matrix because doing so improves memory scheduling (Chung, [0024] Systems and/or methods described herein may enable a memory controller of a device (e.g., a device with multi-core processors, such as a personal computer, a laptop computer, a tablet computer, a server device, a handheld or 
Benisty does not teach counting idle time slots of the running instances to estimate workloads of the different types of task managers.
However Banerjee teaches counting idle time slots of the running instances to estimate workloads of the different types of task managers (Banerjee, [0056] The count is the number of idle threads during the sampling period. [0052] For each event type returned, the operating system compares the count with a maximum and minimum threshold number of threads and may dynamically allocate or deallocate threads within thread pool 78.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Banjeree’s idle counts with Benisty’s resource matrix because doing so improves the ability to meet the load needs (Banerjee, [0007] Accordingly, it would be advantageous to provide a method, system, and program for monitoring the number of idle threads over a period of time and the number of requests waiting to be serviced over a period of time, such that the number of threads in a pool can be dynamically increased or decreased within a defined range according to the current load needs of the server.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ranganathan (2006/0259621) teaches historical data based workload allocation.

Rao (2012/0192200) discloses load balancing to maximize a performance.
Anderson (2017/0220384) discloses balancing to maximize performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315.  The examiner can normally be reached on 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE S ASHLEY/Examiner, Art Unit 2494                                                                                                                                                                                                        
/THEODORE C PARSONS/Primary Examiner, Art Unit 2494